         Case 1:18-cv-01853-EGS Document 128 Filed 12/27/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                                     )
 GRACE, et al.,                                      )
                                                     )
                               Plaintiffs,           )
              v.                                     ) Civil Action No. 1:18-cv-01853 (EGS)
 WILLIAM P. BARR, et al.,                            )
                                                     )
                               Defendants.           )
                                                     )
                                                     )
                                                     )
                                                     )



              NOTICE OF WITHDRAWAL OF JENNIFER CHANG NEWELL
                         AS COUNSEL FOR PLAINTIFFS


        PLEASE TAKE NOTICE THAT Jennifer Chang Newell is no longer associated with the

American Civil Liberties Union Foundation Immigrants’ Rights Project, and is no longer counsel

for Plaintiffs in this case.

        Please remove the following from your service list:

                         Jennifer Chang Newell
                         AMERICAN CIVIL LIBERTIES UNION FOUNDATION
                         IMMIGRANTS’ RIGHTS PROJECT
                         39 Drumm Street
                         San Francisco, CA 94111
                         (415) 343-0770
                         jnewell@aclu.org

        The remaining counsel associated with American Civil Liberties Union Foundation

Immigrants’ Rights Project and their co-counsel listed in the signature block of this document

remain as counsel of record for Plaintiffs.
        Case 1:18-cv-01853-EGS Document 128 Filed 12/27/19 Page 2 of 2



 Dated: December 27, 2019                      Respectfully submitted,

 Eunice Lee**                                  /s/ Cody Wofsy
 Karen Musalo**                                Cody Wofsy**
 Anne Dutton**                                 Katrina Eiland**
 Center for Gender & Refugee Studies           Julie Veroff
 200 McAllister St.                            American Civil Liberties Union Foundation,
 San Francisco, CA 94102                       Immigrants’ Rights Project
 (415) 565-4877                                39 Drumm Street
                                               San Francisco, CA 94111
 Scott Michelman (D.C. Bar No. 1006945)        (415) 343-0774
 Arthur B. Spitzer (D.C. Bar No. 235960)
 American Civil Liberties Union Foundation     Judy Rabinovitz**
      of the District of Columbia              Omar C. Jadwat**
 915 15th Street NW, Second Floor              Lee Gelernt
 Washington, D.C. 20005                        Celso J. Perez (D.C. Bar No. 1034959)
 (202) 457-0800                                American Civil Liberties Union Foundation,
                                               Immigrants’ Rights Project
 Thomas Buser-Clancy**                         125 Broad Street, 18th Floor
 Andre Segura**                                New York, NY 10004
 ACLU Foundation of Texas                      (212) 549-2660
 P.O. Box 8306
 Houston, TX 77288                             Sandra S. Park**
 (713) 942-8146                                Emma Roth**
                                               American Civil Liberties Union Foundation,
                                               Women’s Rights Project
                                               125 Broad Street, 18th Floor
                                               New York, NY 10004
                                               (212) 519-7871


                                             Attorneys for Plaintiffs

**Admitted pro hac vice
